                Case 7:19-cv-09662-KMK Document 29 Filed 03/18/20 Page 1 of 2

- -W~NS+GNr - - - - - - - - - - - ~                                                             333 S. Grand Avenue, 38th Floor
                                                                                                      ~ [OS Angeles, CA 90071

   &STRAWN                    North America   Europe Asia
                                                                                                              T +1 213 615 1700
                                                                                                              F +1 213 615 1750
                       LLP

                                                                                                            Gayle I. Jenkins
                                                                                                                        Partner
                                                                                                                 213 .615.1863
                                                                                                    gjenkins@winston.com
     March 18, 2020
     VIA ELECTRONIC CASE FILING
     Honorable Kenneth M. Karas
                                                                    rv1Et10 ti~ JU1
     United States District Judge
     Southern District of New York
     United States Courthouse
     500 Pearl Street
     New York, New York 10007-1312
     Re:    Randy O'Kane v. JetBlue Airways Corporation                - C,Ss«
     Dear Judge Karas:                                               Mt IV
             Plaintiff Randy O'Kane ("Plaintiff') and Defendant JetBlue Airways Corporation
     ("JetBlue" or Defendant") (collectively, the "Parties"), by and through their respective undersigned
     counsel, respectfully jointly request (1) pursuant to Rule II.A of Your Honor's Individual Practices
     a pre-motion conference with respect to the Parties' proposed joint motion seeking an order that
     the Court stay this case pending the Parties' continued work toward a final settlement; or,
     alternatively, (2) an adjournment of the case for at least 30 days for the reasons outlined below.
             Following extensive negotiations and numerous mediation sessions, the Parties have agreed
     to a number of terms that do not yet form a binding agreement, but which are a foundation upon
     which to continue to work toward a binding global class action settlement agreement of this and
     nine other separately filed actions pending across the country against various airlines and Amtrak
     regarding the sale of trip insurance to consumers. 1 The Parties thus propose filing a joint report
     with this Court within 30 days of an order entering the stay, in which the Parties will update the
     Court on the status of the settlement negotiations and whether a continued stay is warranted during
     the settlement-approval process.
             More specifically, following five lengthy and productive in-person mediation sessions that
     occurred on both weekdays and weekends on October 9, 2019, October 15, 2019, February 1,
     2020, February 15, 2020, and March 12, 2020 (the last four of which were guided by neutral
     mediator Rodney A. Max of Upchurch Watson White and Max Mediation Group in Miami,
     Florida), and innumerable telephone conferences, directly between the Parties or with Mr. Max
     serving as an intermediary, the Parties have reached agreement on a number of terms, but thus far
     fall short of a binding agreement. To that end, the Parties continue to work diligently toward an
     agreement to resolve this and the nine other separately filed actions referenced above. See
     Declaration of Rodney A. Max, attached hereto as Exhibit A.


               The nine other cases are: Dolan v. JetBlue Airways Corp., No. 0:18-cv-62193-RS (S.D. Fla.); Donoffv.
     Delta Air Lines, Inc., No. 9:18-cv-81258-DMM (S.D. Fla.); Zamber v. American Airlines, Inc., No. 4:20-cv-00114
     (N.D. Tex.); Flores v. United Airlines, No. 18-cv-06571 (N.D. Ill.); Foshee v. Delta Air Lines, Inc., No. 4:19-cv-
     00612-MW-CAS (N.D. Fla.); Vallarta v. United Airlines, No. 19-cv-05895 (N.D. Cal.); Shattenkirk v. Alaska
     Airlines, No. 19-cv-01656 (W.D. Wash.); Durkee v. Alaska Airlines, No. 19-cv-1071 (S.D. Cal.); and Salmons v.
     Nat'l R.R. Passenger Corp. (Amtrak),     No. l:19-cv-m25] (D.D.C.).
         Case 7:19-cv-09662-KMK Document 29 Filed 03/18/20 Page 2 of 2
                                                                       Honorable Kenneth M. Karas
                                                                        United States District Judge
                                                                                              Page 2
        The Parties, therefore, respectfully request that the Court order that the above-captioned
action be stayed to enable the Parties to continue working toward a binding settlement agreement
and focus their efforts and resources on working toward a written Settlement Agreement and
accompanying papers to begin the approval process in the district court. The Parties agree to
submit a joint report updating the Court on the proposed Settlement within 30 days of an order
staying the case, if requested.
        For all of the above reasons, the Parties respectfully requests either a pre-motion
conference with this Court in anticipation of a Joint Motion for Stay, or an adjournment of the case
for 30 days.


Respectfully,

By: /s/ Melissa R. Emert                           By: /s/ Gayle I. Jenkins

 Melissa R. Emert                                  Gayle I. Jenkins (admitted pro hac vice)
 STULL, STULL & BRODY                              WINSTON & STRAWN LLP
 6 East 45th Street, 5th Floor                     333 South Grand Avenue, 38th Floor
 New York, NY 10017                                Los Angeles, CA 90071-1543
 Tel: (954) 675-5240                               Tel: (213) 615-1863
                                                   Email: gjenkins@winston.com
 Email: memert@ssbny.com

cc: All Counsel (via ECF)
                                                G,A~~c).
                                               T\J__ cois-<. ,., i>cQ) f:, ~L) J9 ~_
                                               ~ ~"d~, c; {t. te1 5Lh>11·;-t f\ JJ\),
                                                f ~trf L7 ~ .
                                                                 ~O,&-orJ~
